PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/026,421
Filing Date: 3 Jul 2018
Appellant(s): Wang, Bingcheng



__________________
Richard A. Sutkus
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 4, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 18, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.

3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-14, 16, 17, and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over (Chen et al (US 2009/0048265 A1, cited in the IDS) in view of Wang et al (US 8,222,253 B2).

Regarding claims 1, 10, 11, 16, 17, and 20, Chen teaches a method of treating cancer in a human in need of such treatment comprising administering a therapeutically effective amount of at least one compound (claim 24) having the formula: 

    PNG
    media_image2.png
    285
    590
    media_image2.png
    Greyscale

wherein:
 	R1 and R2 are the same or different and are chosen from H, alkyl, and alkenyl; 
R3 is chosen from C and S; wherein if R3 is C, then R4 is nothing;
R5 comprises an aryl group including phenyl which may be substituted;
R6 and R7 are both –CH2- and are bonded together to form a piperazinyl ring (claim 1).
Chen teaches a compound of formula (I) is a doxazosin derivative and has the formula (Table 1): 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Chen further teaches a compound of formula (I) is a doxazosin derivative and has the formula:

    PNG
    media_image4.png
    218
    560
    media_image4.png
    Greyscale

including Compound 33 wherein Ar is biphenyl (Fig. 1 and Table 2).  Chen further teaches among the 25 derivatives examined, compounds 23, 33 and 35, represented the optimal compounds [0136].  Chen teaches compound 33 was submitted to the Developmental Therapeutic Program (DTP) at the National Cancer Institute (NCI) for screening against sixty human tumor cells lines, including breast cancer ([0148] and Table 5) and the tested cell lines showed high degree of sensitivity to the growth inhibitor effects of compound 33.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

2 at the position denoted with a dashed circle labeled A.  It is noted that Chen explicitly teaches doxazosin derivatives of the formula (Table 1): 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

and

    PNG
    media_image4.png
    218
    560
    media_image4.png
    Greyscale


Moreover, Chen explicitly teaches variable R3:

    PNG
    media_image2.png
    285
    590
    media_image2.png
    Greyscale
, which is in the position that corresponds to the carbonyl of the instantly claimed compound is chosen from C and S, wherein if R3 is C, then R4 is nothing, (which would result in a C=O) and if R3 is S, then R4 is =O (which would result in SO2).   Considering the interchangeability of a C=O or SO2 at this position, and reviewing compound 33, one of ordinary skill in the art would have expected the interchange of a SO2  for prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to 1) select compound 33 as a lead compound, motivated by the fact that this compound is exemplified as an optimal derivative compound and tested cell lines, including breast cancer cells, showed high degree of sensitivity to the growth inhibitor effects of compound 33. It would further have been obvious to: 2a) substitute a SO2 for a C=O at ring position X. The motivation to substitute 2a) is the establishment by Chen that C=O and SO2 are interchangeable at this position. The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity. There would be a reasonable expectation of success in producing and using the instantly claimed compounds and compositions in view of the compounds and compositions taught by Chen.
	
	Regarding the limitation wherein the cancer is characterized by the overexpression of EphA2 in cancer cells of the subject, Chen does not explicitly teach the breast cancer is characterized by the overexpression of EphA2 in the cancer cells of the subject.  
However, Wang teaches methods of treating an individual suffering from cancer through administering to the individual a therapeutically effective amount of an EphA therapeutic agent (col 37, lines 4-7).  In some embodiments, the cancer is malignant and overexpresses EphA (col 39, lines 38-39).  In one specific embodiment, patients with breast cancer can be administered an effective amount of EphA therapeutic agent (col 44, lines 11-13).  Wang further teaches EphA therapeutic agents include substances that act as agonists of EphA, 
As such, since Chen teaches a method of treating breast cancer comprising administering a doxazosin derivative compound, and since Wang teaches that doxazocin is an agonist of EphA useful for treating cancers that overexpress EphA, including breast cancer, and suggests forming derivative compounds of doxazosin as a framework for forming additional compounds targeting Eph kinases, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method suggested by Chen to treat a breast cancer characterized by the overexpression of EphA2 with an expectation of success, since the prior art establishes that doxazosin is an agonist of EphA2 useful for treating cancers that overexpress EphA2, including breast cancer and forming derivative compounds of doxazosin is a suitable framework for forming additional compounds targeting Eph kinases.

Regarding claim 12, the prior art does not explicitly teach not teach the α-adrenoreceptor binding affinity of the disclosed compounds.   However, the above pharmacokinetic parameters depend, among other things, from the specific compounds, relative amounts, type of formulation etc., all of which seem to be the same or very similar to the compounds made obvious by the prior art (see above rejection).
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the Compound that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the compound claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the compound used in the instantly claimed method is different from those suggested by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Taken together, all this would result in the practice of the method of claims 1, 10-12, 16, 17, and 20 with a reasonable expectation of success.


Regarding claims 13 and 14, as set forth above, the cited art render obvious a method of treating breast cancer characterized by the overexpression of EphA2 in cancer cells of the subject comprising administering a therapeutically effective amount of a doxazocin derivative compound, which renders obvious the instantly elected, Compound G55.  The wherein limitations of these claims, are considered to simply express the intended result of a process Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).  In the instant case, the wherein clause is directed to the intended result (i.e. inhibit tumor growth associated with EphA2 tumorigenesis in the subject (instant claim 13) and activate and internalize EphA2 receptors in cancer cells of the subject (instant claim 14)) of the process step positively recited (i.e. administering a therapeutically effective amount of a doxazocin derivative compound, Compound G55, to treat breast cancer).
Taken together, all this would result in the practice of the method of claims 13 and 14 with a reasonable expectation of success.

(2) Response to Argument
Appellant argues:
Chen fails to teach the invention in recited claim 1.  Chen does not teach a method of treating breast cancer, prostate cancer and glioma characterized by EphA2 receptor overexpression in cancer cells in a subject, comprising administering to the subject a therapeutically effective amount of a small molecule agonist of EphA2 receptor protein, having formula (I) of claim 1.  While Chen et al. teach structurally similar Doxazosin analog compounds, including aryl sulfonamide derivatives, such as compound 33, Chen et al. fail to explicitly teach compounds encompassed by formula (I), let alone show that such compounds are useful for the 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, as set forth above, since Chen teaches a method of treating breast cancer comprising administering a doxazosin derivative compound.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to 1) select compound 33 as a lead compound, motivated by the 2 for a C=O at ring position X. The motivation to substitute 2a) is the establishment by Chen that C=O and SO2 are interchangeable at this position. See structures of compounds listed in Table 1 and Table 2 (Example3, page 11 of Chen).

    PNG
    media_image6.png
    247
    503
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    255
    530
    media_image7.png
    Greyscale

The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity. There would be a reasonable expectation of success in producing and using the instantly claimed compounds and compositions in view of the compounds and compositions taught by Chen.  Thus, as set forth above, it would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly elected compound for use in a method treating breast cancer.  As set forth above, Wang teaches that doxazocin is an agonist of EphA useful for treating cancers that overexpress EphA, including breast cancer, and suggests forming derivative compounds of doxazosin as a framework for forming additional compounds targeting Eph kinases.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method suggested by Chen to treat a breast cancer characterized by the overexpression of EphA2 with an expectation of success, 


Appellant argues:
One having ordinary skill in the art would not be motivated to replace the -SO2 moiety of Chen's compound 33 as suggested by the Office Action to arrive at a compound recited in claim 1 having a -C=O moiety at position X for use in the treatment of breast cancer, prostate cancer or glioma characterized by the overexpression of EphA2 receptor in cancer cells.  The motivation reasoning provided in the Office Action falls short using the Lead Compound Analysis (LCA) used for the determination of whether a new chemical compound would have been prima facie obvious over prior art compounds established by the Federal Circuit.  The "lead compound" in the LCA is defined as "a compound in the prior art that would be most promising to modify in order to improve upon its ... activity and obtain a compound with better activity," and it is "a natural choice for further development efforts."  The analysis follows a two-step inquiry; first, the court determines whether a person having ordinary skill in the art (PHOSITA) would have selected the prior art compounds as lead compounds for further development; second, the court determines whether some reason or motivation would have prompted the PHOSITA to modify the lead compounds to make the claimed compounds with a reasonable expectation of success.  Assuming arguendo that Chen identifies compound 33 as a most promising compound to modify using the Lead Compound Analysis, the disclosure of Chen fails the second prong of the Lead Compound Analysis. The Office Action's proposed motivation 2 at position X in a Doxazosin analog results in a substantial decrease in apoptosis-inducing potency.  Chen further illustrate that the discrepancy in potency was directly attributed to the replacement of the carboxamide moiety with sulfonamide.  Thus, an ordinary skilled artisan would not be motivated to modify compounds 33 in such a way to remove the -SO2 moiety that gave the advantageous property of increased apoptosis induction to the compound as clearly disclosed in Table 2 of Chen.  At best, the only motivation to arrive at the method of claim 1 evidenced by the Office Action is that it is chemically possible to replace -S02 with -C=0 in a Doxazosin analog. However, besides the fact that it's chemically possible, the Office Action fails to provide a reasonable rationale as to why one would make such a substitution in view of Chen, let alone that such a substitution would result in similar ligand-mimicking agonistic activity on EphA2 receptor proteins for use in the treatment of EphA2 receptor overexpressing cancer. The fact that the -C=O and -SO2 moieties are simply interchangeable chemically does not, in and of itself, determine whether or not an person having ordinary skill in the art would be motivated to interchange a -C=O moiety and -SO2 moiety in view of Chen under LCA to arrive at a method of claim 1.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner acknowledges that Chen teaches the sulfonamide derivative is preferred.  MPEP 2123 states:
In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).  Moreover, MPEP 2123 states: Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
In the instant case, Chen explicitly teaches doxazosin derivatives of the formula (Table 1 and Table 2): 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

and

    PNG
    media_image4.png
    218
    560
    media_image4.png
    Greyscale


Moreover, Chen explicitly teaches variable R3:

    PNG
    media_image2.png
    285
    590
    media_image2.png
    Greyscale
, which is in the position that corresponds to the carbonyl of the instantly claimed compound is chosen from C and S, wherein if R3 is C, then R4 is nothing, (which would result in a C=O) and if R3 is S, then R4 is =O (which would result in SO2).  Thus, Chen explicitly teaches the C=O and SO2 are interchangeable at this position.  
Moreover, the compounds comprising the C=O disclosed by Chen possess similar activity as compared to doxazosin, which is known a known EphA therapeutic agent useful for treating a malignant cancer overexpressing EphA including breast cancer, as taught by Wan and set forth above.  The Examiner notes that the IC50 values explicitly disclosed of compounds comprising the C=O range from 45 ± 5 to 82 ± 5 (see Table 1), while those having a SO2 range from 4.2 ± 0.7 to 67 ± 5 (see Table 2).  Thus, the IC50 ranges of compounds having C=O or SO2 overlap.  Moreover, the data of Tables 1 and 2 demonstrate that Chen teaches compounds 2 moiety disclosed by Chen possess similar activity as compared to doxazosin.
Moreover, as set forth above, Wang establishes that doxazosin is an agonist of EphA2 useful for treating cancers that overexpress EphA2, including breast cancer and specifically suggests forming derivative compounds of doxazosin as a framework for forming additional compounds targeting Eph kinases.  As set forth above, since Chen teaches a method of treating breast cancer comprising administering a doxazosin derivative compound, and since Wang teaches that doxazocin is an agonist of EphA useful for treating cancers that overexpress EphA, including breast cancer, and suggests forming derivative compounds of doxazosin as a framework for forming additional compounds targeting Eph kinases, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method suggested by Chen to treat a breast cancer characterized by the overexpression of EphA2 with an expectation of success, since the prior art establishes that doxazosin is an agonist of EphA2 useful for treating cancers that overexpress EphA2, including breast cancer and forming derivative compounds of doxazosin is a suitable framework for forming additional compounds targeting Eph kinases.
As set forth above, Chen explicitly teaches compounds comprising the C=O and that compounds comprising the C=O Chen possess similar activity as compared to doxazosin, which is known a known EphA therapeutic agent useful for treating a malignant cancer overexpressing EphA including breast cancer.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method suggested by Chen to treat a breast cancer characterized by the arguendo, the skilled artisan would not modify compound 33 to replace the -SO2 moiety with a –C=O moiety, the skilled artisan would be motivated to modify the structure of Table 1:

    PNG
    media_image8.png
    196
    500
    media_image8.png
    Greyscale

which is a compound of the general formula [0036]-[0038]: 

    PNG
    media_image9.png
    237
    545
    media_image9.png
    Greyscale

wherein R3 is C and R4 is nothing, to comprise any of the aryl groups disclosed, see paragraph [0038] including biphenyl, to arrive at a compound of the instant claims with a reasonable expectation of success, since Chen teaches these aryl groups are suitable aryl groups in 3 is C or S, and when R3 is C, R4 is nothing, resulting in a –C=O moiety.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method suggested by Chen to treat a breast cancer characterized by the overexpression of EphA2 with an expectation of success, since the prior art establishes that doxazosin is an agonist of EphA2 useful for treating cancers that overexpress EphA2, including breast cancer and forming derivative compounds of doxazosin is a suitable framework for forming additional compounds targeting Eph kinases.  


Appellant argues:
In view of the above teachings of Chen, one having ordinary skill in the art would not expect EphA2 receptor agonist compounds encompassed by formula (I) of claim 1, including a -C=0 moiety, would possess similar activity, let alone exhibit improved or enhanced activity, when compared to structurally similar compounds including a sulfonamide moiety at the same position.  As discussed above, Chen fails to provide any indication that a Doxazosin derivative compound 33 modified to include a -C=0 moiety can be used in a method of treating a breast cancer, prostate cancer and glioma characterized by EphA2 receptor overexpression. Again, Chen clearly teaches that substituting -SO2 with -C=0 in compound 33 substantially reduces the apoptosis inducing potency of the compound in vitro.  Appellant respectfully disagrees as Chen clearly teaches that the apoptosis inducing activity of compounds comprising the -C=O moiety disclosed by Chen would not be expected to possess similar activity as -SO2 containing versions 2 moiety at the X position in a Doxazosin derivative substantially reduces the apoptosis inducing potency of the compound.  Thus, without a reasonable expectation that compound 33 of Chen modified to encompass a compound of formula (1) of claim 1 would actual have similar activity (e.g., EphA2 agonist activity) an ordinary artisan would not find it predictable nor would there be a reasonable expectation of success in using a compound of formula (1) in the instantly claimed method of treating breast cancer, prostate cancer or glioma characterized by EphA2 receptor overexpression, without impermissible hindsight reasoning.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2143 (B) clearly states: "Obviousness does not require absolute predictability of success."  In the instant case, as set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to 1) select compound 33 as a lead compound, motivated by the fact that this compound is exemplified as an optimal derivative compound and tested cell lines, including breast cancer cells, showed high degree of sensitivity to the growth inhibitor effects of compound 33.  It would further have been obvious to: 2a) substitute a SO2 for a C=O. The motivation to substitute 2a) is the establishment by Chen that C=O and SO2 are interchangeable at this position. The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity. There would be prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method suggested by Chen to treat a breast cancer characterized by the overexpression of EphA2 with an expectation of success, since the prior art establishes that doxazosin is an agonist of EphA2 useful for treating cancers that overexpress EphA2, including breast cancer and forming derivative compounds of doxazosin is a suitable framework for forming additional compounds targeting Eph kinases, resulting in the method of the instant claims with a reasonable expectation of success.
Moreover, the Examiner notes that Chen further teaches Compound 3 inhibits cell proliferation in prostate cancer cells (Example 3, paragraphs [0131-0132], and Table 1):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

which is a compound of the general formula of claim 1; substitution of the 2,3-dihydro-benzo
[1,4]dioxane moiety of doxazosin with different aromatic acyl-side chains gave derivatives with varying potency in apoptosis induction (Table 1 ); and these findings, however, provided a proof of principle that doxazosin was amenable to structural optimization to develop a new class of
apoptosis-inducing agents.  

Respectfully submitted,
/RR/Examiner, Art Unit 1628                                                                                                                                                                                                        
Conferees:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628 
                                                                                                                                                                                                       /BRANDON J FETTEROLF/       Supervisory Patent Examiner, Art Unit 1622                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.